Opinion by
Johnson, J.
It was stipulated that the 80 dozen plastic wallets in question, having a total value of $308 — which wallets were a part of the 112 dozen plastic wallets, as specified on the invoice — were the manufacture of the United States, returned after having been exported, without having been advanced in value or improved in condition; that all of the applicable customs regulations were complied with, except that the importer did not file customs Form 4467; that said form has now been filed; and that had said form been in the collector’s possession, he would have classified the 80 dozen plastic wallets free of duty under said paragraph 1615. In accordance with stipulation of counsel, the claim of the plaintiff was sustained.